LACOMBE, Circuit Judge.
Conceding that the additional prior patents introduced in evidence in this case make it necessary to restrict the patent closely to the details of cut shown in the specifications, nevertheless the first claim seems to he infringed. Whatever may be the patterns according to which defendants generally make riding habits, the particular habit produced here, when taken apart, shows so close a resemblance to the parts A and D of the patent as to warrant issue of preliminary injunction.